                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                        8:18CR93

       vs.
                                                                         ORDER
MARK DAVIS.

                      Defendant.



       This matter is before the court on Unopposed Motion to Continue Trial Date [26].
Counsel seeks additional time continue negotiations with the government. For good cause
shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial Date [26] is
granted as follows:

       1. The jury trial now set for February 5, 2019, is continued to March 26, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and March 26, 2019 shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 31st day of January 2019.

                                              BY THE COURT:

                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
